IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 23, 2008

                                       No. 05-20599                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JUAN A. TREVINO

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:02-CR-36-4


Before JONES, Chief Judge, and WIENER and CLEMENT, Circuit Judges.
PER CURIAM:*
       Juan A. Trevino appeals the 210-month sentence imposed following his
resentencing for possession with intent to distribute marijuana.
       The Government argues that the appeal waiver Trevino signed as a part
of his plea agreement bars this appeal. During Trevino’s first appeal, this court
held that the Government forfeited its ability to invoke Trevino’s appeal waiver
by not asking this court to enforce it. See United States v. Trevino, 125 F. App’x



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 05-20599

549, 550 n. 2 (5th Cir. 2005) (unpublished). This determination is the law of the
case. Accordingly, Trevino’s appeal waiver does not bar this appeal.
      Trevino argues that the district court erred in calculating the quantity of
drugs it attributed to him for sentencing purposes. Estimates of the amount of
drugs in controversy are fact questions, which this court reviews for clear error.
United States v. Alford, 142 F.3d 825, 831 (5th Cir. 1998). In this case, officers
seized 461 kilograms of marijuana from Trevino’s property, but the district court
held Trevino responsible for an additional 3,846 kilograms of marijuana based
on the testimony of a confidential informant. After carefully reviewing the
record and considering oral arguments from both parties, we hold that the
district court did not clearly err in assessing the confidential informant’s
credibility or in using the extrapolation method to calculate the drug quantity
it attributed to Trevino.
      We also reject Trevino’s contention that his sentence violates United States
v. Booker, 543 U.S. 220 (2005) because it was based upon facts neither proved to
a jury nor admitted by him. As this court has repeatedly held, Booker does not
prevent a sentencing judge from finding all facts relevant to sentencing. See,
e.g., United States v. Alonzo, 435 F.3d 551, 553 (5th Cir 2006).
      For these reasons, Trevino’s sentence is AFFIRMED.




                                        2